              Case 18-12491-CSS              Doc 1774        Filed 03/12/20         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          :     Chapter 11
                                                                :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                              Case No. 18-12491 (CSS)
                                                                :     (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                      Related Doc. No. 1738
                                                                :
--------------------------------------------------------------- x

    CERTIFICATE OF NO OBJECTION REGARDING THE FIFTH COMBINED
      MONTHLY AND FIFTH INTERIM APPLICATION OF M. J. RENICK &
    ASSOCIATESS LLC, AS FEE EXAMINER, FOR COMPENSATION AND FOR
     REIMBURSEMENT OF EXPENSES FOR THE INTERIM PERIOD FROM
             NOVEMBER 1, 2019 THROUGH JANUARY 31, 2020

         The undersigned hereby certifies that he has received no formal or informal objec-
 tion or response to the Fifth Combined Monthly and Fifth Interim Fee Application of
 M. J. Renick & Associates LLC, as Fee Examiner, for Compensation and for Reim-
 bursement of Expenses for the Interim Period from November 1, 2019 through Janu-
 ary 31, 2020 [Docket No. 1738] (the “Application”) filed on behalf of the undersigned on
 February 19, 2020. The undersigned further certifies that he has reviewed the docket in



 1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identi-
 fication number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilita-
 tion Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895),
 Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC
 (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties
 at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise
 Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
 (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital
 of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
 Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Prom-
 ise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt
 Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
 Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreve-
 port, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
 Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alex-
 ius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
 Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947),
 LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Reju-
 venation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of
 notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
          Case 18-12491-CSS         Doc 1774     Filed 03/12/20    Page 2 of 2




these cases and that no objection or response to the Application appears thereon. The no-
tice attached to the Application established a deadline of March 10, 2020 at 4:00 p.m.
(Eastern Time) for filing and service of objections or responses to the Application and a
hearing on the Application is currently not scheduled.

The Application was filed and served in accordance with the Administrative Order Estab-
lishing Procedures for Interim Compensation and Reimbursement of Professionals
[Docket No. 198] (the “Interim Compensation Order”). Pursuant to the Interim Com-
pensation Order, the above-captioned debtors and debtors in possession are authorized to
pay the Applicant $30,591.90 representing eighty percent (80%) of the fees requested of
$38,168.50 plus one hundred percent (100%) of the expenses requested of $57.10 without
the need for a further order of the Court.

Dated: March 11, 2020                               M.J. Renick & Associates LLC
       New Rochelle, New York

                                                    /s/M. Jacob Renick
                                                    M. Jacob Renick
                                                    51 Seacord Road
                                                    New Rochelle, NY 10804
                                                    Telephone: (914) 813-0880
                                                    Facsimile: (914) 840-8590
                                                    E-mail:     jrenick@mjrenick.com

                                                    Fee Examiner




                                            2
